McIver, A. J.,
dissenting. Being unable, to concur in the conclusion reached by a majority of the court, I propose to state briefly my views of the questions presented by this appeal.
. The action was brought to recover possession of certain personal property, and in case a delivery could not be had, then for the value thereof. The complaint, in the first paragraph, alleged that the plaintiff “ was and still is the owner of-patterns of *204the value of five thousand dollars, which goods were then stored on the premises * * * known as Eason’s foundry.” In the second paragraph the allegation is, that the 'defendants, on April 24th, 1879, purchased the premises where the said patterns were stored, and on May 11th, 1879, entered into possession of the same and took possession of said patterns, and although demand has been made upon the defendants to deliver said patterns to the plaintiff they have refused so to do, but, on the contrary, still unjustly detain them, to the damage of the plaintiff $5000. These allegations are followed by a demand for judgment, “for the recovery of said patterns, or for the sum of five thousand dollars, the value thereof, in case a delivery cannot be had.” The answer sets up two defences: First. A denial of the allegations in the first paragraph of the complaint, with an admission of all the allegations in the second paragraph, except the allegation that the defendants “ unjustly detain the said patterns from the said plaintiff, to his damage five thousand dollars.” For a second defence the defendants set up a claim to “the patterns mentioned in the complaint,” derived from a sale under a mortgage given by plaintiff to one Hannah Euston. The issues thus presented by the pleadings came on for trial before the Hon. B. C. Pressley and a jury, when the following verdict was rendered: “ We find for plaintiff patterns the value of one hundred dollars.” Upon this verdict judgment was entered “that the plaintiff recover of the defendants the possession of the personal property described in the complaint, to wit, the patterns which were on the premises * * * known as Eason’s foundry, on the 11th day of May, 1879, or one hundred dollars in case a delivery of the said property cannot be had,” and an execution issued conforming to the judgment. On the day after the entry of the judgment the defendants, by their counsel, gave notice that they would move before his Honor Judge Thomson to set aside the judgment and quash the execution on the following grounds, to wit:
' “1. Because the judgment was entered not in conformity to the verdict in said cause.
“ 2. Because the judgment was entered up by the clerk of said court without authority of law.
“3. Because the execution on said judgment was issued without authority of law.”
*205Judge Thomson dismissed the motion, and from his decision this appeal now comes up.
The code (§ 288) provides: “ If a different direction be not given by the court the clerk must enter judgment in conformity with the verdict and as it appears that no directions were given by the court in this ease, I agree with the majority of the court that the real question in this case is, whether the judgment entered is “in conformity with the verdict.” It will not be denied that it is generally, if not universally, true that the same amplitude and exactness of phraseology is not to be found in a verdict as in the judgment entered upon it. The fact, therefore, that in this case the judgment gives a more detailed and specific description of the property referred to than is found in the verdict can have but little weight in determining the question. The real inquiry is, does the verdict, properly construed, relate to the same property more particularly described in the judgment? It seems to me that a verdict must be regarded as responsive to the issues presented by the pleadings, and that to determine its scope and effect, it is oftentimes, if not always, necessary — certainly permissible — to resort to the pleadings. The object of all pleadings is to shape and define the issues which arise between parties litigant, and when these issues present questions of fact, it is the province of the jury, by their verdict, to decide them! Hence, to ascertain exactly what a verdict does mean, there can be no better resort than to the pleadings. Testing this verdict in this way, it seems to me clear that the only construction which can be given to it is that found in the judgment. What were the issues presented by the pleadings in this case? First. Whether the plaintiff’s allegation of ownership of the property described in the complaint was true; for that allegation was distinctly made in the complaint and expressly denied in the answer. Second. What was the value of said property; for the plaintiff alleged, in the first paragraph of the complaint, that the value of the property was $5000, and this was denied in the answer. These, so far as I can see, were the only issues presented by the pleadings, for there was no issue raised by the defendants as to their taking and retaining possession of the patterns. On the contrary, that was expressly admitted and *206justified under a claim of right. The second defence set up in the answer did not, in fact, present any new issue, but only gave the real ground upon which the denial of plaintiff’s title rested. It is true that the allegation of the complaint is indefinite as to the number of the patterns sued for, but there was no issue raised between the parties as to the number of the patterns — the only dispute being as to the title or ownership of the articles sued for. These being the issues presented by the pleadings, to wit, whether the property sued for belonged to the plaintiff or to the defendants, and what was its value, how ought the verdict to be construed ? It certainly has not found the property ip question, or any part of it, to be the property of the defendants, and, with equal certainty, it may be said that the verdict does find certain property to be the property of the plaintiff. But what property? Undoubtedly that about which the parties were litigating — that which is claimed in the complaint by the plaintiff and in the answer by the defendants. It will be observed that, while the plaintiff in his complaint claims - patterns on the premises referred to, without giving the number which he claims, the defendants likewise set up in their answer a claim to all the patterns on the premises, without giving the number which they claimed, upon the ground that they were all covered by the mortgage under which they bought. There is nothing, therefore, in the pleadings which would suggest to the jury that they were to discriminate, in their verdict, between some of the patterns and others.
It is argued, however, that for the purpose of determining the proper construction of this verdict, it is necessary to consider the charge of Judge Pressley, in which he stated to the jury what were the issues which they were called upon to try; and that this will show that no such construction can be placed upon the verdict in this case as will support the judgment entered by the plaintiff. Conceding, for the sake of argument, that the proper construction of the verdict may be thus tested, I do not see how this test can advance the view contended for by the appellants. As I have stated before, there can be no doubt but that, by their pleading, and, doubtless, in their argument, both parties claimed the right to all of the patterns on the premises — the plaintiff *207contending that “ patterns ” were not embraced within the terms “ working implements, machinery and tools,” used in the mortgage, while the defendants contended that they were. This is-obvious from the language used by Judge Pressley in the commencement of his charge: “ It is my duty to construe this mort-. gage under the evidence offered before me, and I do not hesitate-to say, from the evidence I have heard and the learned arguments-of counsel, that my conclusion is very clear that a pattern used in connection with a foundry establishment is either a working-instrument or a tool connected therewith.” He therefore instructed the jury that the mortgage did cover the patterns used in connection with the foundry at the time the mortgage was-given; but, inasmuch as the mortgage, by its express terms, only covered such articles as were on the premises at the time it was executed, only those patterns which were on the premises at the date of the mortgage passed under the sale for foreclosure to the defendants, while those which had been placed there since were the property of the plaintiff; and after telling the jury that it-was for them to decide, from the evidence adduced, what portion of the patterns belonged to the plaintiff and what to the defendants, the judge gave them very clear and explicit directions as to-the form of their verdict. It is quite manifest that the jury either disregarded or misunderstood the charge of the judge, for the uncontradicted evidence being that a portion of the patterns-were on the premises at the date of the mortgage, while another portion had been placed there subsequently to that date, the jury were bound, under their instructions, to have found only a portion of the patterns as belonging to the plaintiff, designating what-portion they so found; but their verdict is generally for the-plaintiff, and contains no word indicating an intention to find only a portion of the patterns as belonging to the plaintiff. It-is possible that they may have come to the conclusion that the question whether patterns were included within the terms-used in the mortgage was a question of fact rather than of law,, and, if so, that it was a question for them, not for the court; and they may have concluded from the evidence that the terms used in the mortgage did not embrace patterns. Be that as it may,, however, it is quite certain that the jury either ignored or mis*208understood the instructions of the judge, and, if so, the remedy was by a motion for a new trial, and not by the motion submitted in this case.
The appellants do not contend that the verdict was too uncertain and indefinite to authorize the entry of any judgment, because, if so, their remedy would have been by motion in arrest of judgment, but their contention is that the only judgment which can be entered on this verdict is a judgment for the amount found to be the value of the property in question. But in the case of Robbins v. Slatterly, MS. decision, filed April 15th, 1879, this court has held that in a case of this kind the verdict and the judgment must be in the alternative, and that a judgment for the value of the property only must be set aside. This rule seems to be recognized in Bardin v. Drafts, 10 S. C. 493, and is understood to be in accordance with the decisions in New York. Dwight v. Enos, 9 N. Y. 472; Fitzhugh v. Wiman, 9 N. Y. 563. In the case of Boley v. Griswold, 20 Wall. 486, a somewhat different view is taken, but that case is not sufficient to overrule our own decisions, supported, as they are, by the cases in New York, as well as the true intent and meaning of the code; for a judgment which, in effect, deprives a party of the right to return the property in dispute, and forces him to pay such value as the jury may see fit to put upon it, is not in accordance with what is conceived to be either the spirit or letter of the code. If, therefore, a judgment for the value only could not be entered upon the verdict in this case, then it follows either that the verdict is too indefinite and uncertain to authorize the entry of any judgment, and, if so, a motion in arrest of judgment and not the motion submitted in this case would be the proper remedy, or that the verdict does authorize the entry of a judgment for the property claimed in the complaint, or in case a delivery of it cannot be had for the value as assessed by the jury, and either of these views would be fatal to this appeal.
It is quite true that the verdict in this case is informal and technically insufficient, but as is said in Bardin v. Drafts, supra: “ Every reasonable presumption must be in favor of the verdict, . and that would render it necessary to construe it as conformable to the requirements of the law where such construction is possi*209ble •” and in Boley v. Griswold, Chief Justice Waite says: “ In ■a court of error every presumption is in favor of the validity of the judgment brought under consideration.” Looking at the verdict and judgment in this case in that spirit, I can come to no •other conclusion than that the verdict must be regarded as finding the issue presented by the pleadings in favor of the plaintiff, •and, as such, it authorized the entry of the judgment which is here sought to be set aside.
Again, it is argued that the description of the property in the •complaint is insufficient. But it seems to me that the cases of Kimpton v. Nelson, referred to in 8 Bac. Ab., tit. “ Replevin,” H; Bourn v. Mattaire, 2 Strange 1015; Banks v. Angell, 34 E. C. L. 241, with the other authorities cited in respondent’s brief, abundantly show that after avowry such description is sufficient. The defendants here admit that they took and retained possession of the property mentioned in the complaint, and it is now too late to raise the objection that the property is not definitely described. If the defendants regarded the averments of the complaint as too indefinite and imperfect, they should have made a motion before the trial to require the plaintiff to amend by making his averment more definite and complete. Childers v. Verner, 12 S. C. 5, 6. Not having done so, but, on the contrary, having answered admitting the taking and retention of the property sued for, they cannot now be permitted to say that the description of the property sued for is too indefinite to warrant the entry of a judgment for its recovery.
I think, therefore, that the order of the Circuit judge dismissing the motion to set aside the judgment and quash the execution should be affirmed.
Appeal sustained.